�1r
                                                                                                           USDC SDNY
                                                                                                           DOCUMENT
      RlVKl N RADLER�
                                                                                                           ELECTRONICALLY FILED
                                                                                                           DOC #:
                AlTORNLYS Al LAW
                                                                                                           DATE FILED: 11/21/2019

  KENNETH A. NOVIKOFF
  PARTNER
  (516) 357-3110
  ken. n ovi koff@riv kin. com




                                                                   November 20, 2019


 VIAECF
 Hon. Lorna G. Schofield
 United States District Court
 Southern District of New York
 500 Pearl Street
 New York, NY 10007

                                 Re:      Dino Antolini v. 75 & 81 Orchard Associates LLC, et al.
                                          Docket No. 1: 19-cv-05894 (LGS)

 Dear Judge Schofield:

         The law firm of Rivkin Radler, LLP represents Erwin Schrottner, Andrew Chase, and
 Graz Restaurant LLC (the "Defendants"). Stuart Finkelstein, Esq. is purpotedly counsel to the
 Plaintiff, Mr. Dino Antolini.

         We write to request an immediate stay of discovery in light of the Criminal Complaint
 unsealed yesterday by the United States Attorney General for the Southern District ofNew York,
 alleging that Mr. Finkelstein has initiated the filing of over 300 similar ADA lawsuits on behalf
 of individuals who neither retained nor authorized him to file these lawsuits on their behalf. Mr.
 Finkelstein is being charged with one count of mail fraud, one count of aggravated identity theft,
 two counts of obstruction ofjustice and two counts of false declarations before a court.

         The Criminal Complaint, a copy of which is enclosed herein for Your Honor's review,
 alleges, inter alia, that contrary to Mr. Finkelstein's representations, the plaintiffs, purportedly
 represented by him, never attempted to visit the particular defendant's place of public
 accommodation, or experienced structural barriers preventing him or her from visiting. Instead
 Mr. Finkelstein stole their identities, and according to the Complaint, collected over $930,000.00
 in attorney fees from settlements. Defendants believe that there now is a strong presumption that
 the Plaintiff herein, Mr. Antolini, (as well as the Defendants), are victims of Mr. Finkelstein's
 criminally fraudulent scheme. Critically, our review of the court filings indicates that Mr.
 Finkelstein has filed over fourteen (14) other cases on behalf Mr. Antolini in the Southern
 District ofNew York.




66 South Pearl Street                  25 Main Street, Court Plaza North   477 Madison Avenue              2649 South Road
Albany, NY 12207-1534                  Suite 501                           New York, NY 10022-5843         Poughkeepsie, NY 12601-6843
T 518.462.3000 F 518.462.4199          Hackensack, NJ 07601-7021           T 212.455.9555 F 212.687.9044   T 845.473.8100 F 845.473.8777
                                       T 201.287.2460 F 201 .489.0495
Application GRANTED. Discovery is hereby stayed. Plaintiff's counsel shall produce evidence sufficient to
show that the Plaintiff retained him to represent Plaintiff in this action by November 29, 2019.

Dated: November 21, 2019
       New York, New York
